DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2021 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osawa et al. (US 2015/0055051; herein “Osawa”) in view of Wei et al. (US 5,156,986; herein “Wei”).
Regarding claim 1, Osawa discloses Fig. 8 and related text display device comprising:
a first active pattern (204, see [0057]) longitudinally extending in a horizontal direction and comprising a silicon semiconductor (see [0057]);
a first insulation layer (206, see [0057]) covering the first active pattern;
a first gate electrode (218, see [0057]) disposed on the first insulation layer;
a second insulation layer (208, see [0054]) covering the first gate electrode;

a third insulation layer (210’, see [0056]) covering the gate wiring pattern; and
a second active pattern (224, see [0054]) disposed on the third insulation layer and comprising an oxide semiconductor (see [0054]).
Osawa does not explicitly disclose 
the gate wiring pattern including a lower layer and an upper layer, the lower layer comprising titanium or titanium alloy, the upper layer comprising molybdenum or molybdenum alloy.
In the same field of endeavor, Wei teaches in Fig. 15 and related text 
the gate wiring pattern (18, see col. 5 line 11-14) including a lower layer (14) and an upper layer (16), the lower layer comprising titanium or titanium alloy, the upper layer comprising molybdenum or molybdenum alloy (see col. 5 lines 29-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Osawa by having the gate wiring pattern including a lower layer and an upper layer, the lower layer comprising titanium or titanium alloy, the upper layer comprising molybdenum or molybdenum alloy, as taught by Wei, in order to provide a simplified method of manufacture by allowing for self-alignment of the gate and source/drain and thereby improved electrical characteristics (see Wei col 1 line 50 – col. 2 line 12). Note that the gate wiring pattern overlapping the first gate electrode is formed of the same material as the bottom gate electrode under the second active pattern, as shown by Osawa (218’ and 228’ are formed of same material, see [0057]), and thus the material of the bottom gate shown by Wei teaches the claimed limitation.
Regarding claim 2, the combined device shows wherein a thickness of the lower layer (Wei: 14) is about 50 Å to about 300 Å (e.g. 100 Å to 500 Å, see col. 5 line 44-45), and a thickness of the upper layer (16) is about 2,000 Å to about 2,500 Å (1000 Å TO 10000 Å, see col. 5 line 44-45). 
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the thicknesses to be a result effective variable affecting the size and the electrical characteristics of the device.  Thus, it would have been obvious to modify the device of Osawa and Wei to have the thicknesses within the claimed range in order to achieve desired size and sheet resistivity, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 3, the combined device wherein the upper layer (Wei: 16) is thicker than the lower layer (14) (see e.g. col. 5 lines 40-46).
Regarding claim 6, Osawa further discloses a bottom gate electrode (228’, see [0057]) disposed between the second insulation layer (208) and the third insulation layer (210’) and overlapping the second active pattern (224).
Regarding claim 7, the combined device shows wherein the bottom gate electrode (Osawa: 228’) includes:

an upper layer comprising a same layer as the upper layer of the gate wiring pattern (when 218’ and 228’ are formed of same material, see [0057]).
Regarding claim 9, Osawa further discloses an organic light-emitting diode (see [0008] at least) electrically connected to the first active pattern (204, see e.g. Fig. 5).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osawa in view of Wei, as applied to claim 7 above, and further in view of Son et al. (US 2009/0206332; herein “Son”).
Regarding claim 8, Osawa does not explicitly discloses a top gate electrode disposed on the second active pattern.
In the same field of endeavor, Son teaches in Fig. 1 and related text a top gate electrode (122, see [0034]) disposed on the second active pattern (116, see [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Osawa by having a top gate electrode disposed on the second active pattern, as shown by Son, in order to improve the electrical reliability of the transistor (see Son [0054]).

Response to Arguments
Applicant's arguments filed 6/30/2021 have been considered but are moot in view of the new grounds of rejection presented above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199.  The examiner can normally be reached on M-H 7am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        9/28/2021